 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.V., a minor, by and through her guardian        No. 1:19-cv-00035-DAD-SAB
      ad litem, DALIA MARTINEZ,
12    individually and as successor-in-interest to
      THE ESTATE OF SERGIO MANUEL
13    VALDOVINOS JR.,                                   ORDER RESETTING HEARING ON
                                                        PETITION FOR MINOR’S COMPROMISE
14                       Plaintiff,
                                                        (Doc. No. 9)
15            v.
16    CITY OF MADERA,
17                       Defendant.
18

19           On May 15, 2019, plaintiff J.V. (“plaintiff” or “J.V.”), by and through her guardian ad

20   litem Dalia Martinez, filed a petition for approval of a compromise of her claims against

21   defendant City of Madera (the “City”) (the “petition”). (Doc. No. 9.) The City has not opposed

22   the petition.

23           The court initially deemed the petition suitable for decision without oral argument

24   pursuant to Federal Rule of Civil Procedure 78(b) and Local Rule 230(g) and vacated the noticed

25   July 16, 2019 hearing. (Doc. No. 13.) Closer review of the motion, however, has raised some

26   questions in the court’s mind relating to the structure of the “present value” settlement reached as

27   well as the total payments that are to be generated over time to J.V. under the settlement. In

28   addition, the pending petition does not provide specific support for counsel request that 33.3% of
                                                       1
 1   J.V.’s share of the settlement fund be paid in attorneys’ fees. Such support is necessary in light of

 2   the fact that in the Eastern District of California, 25% of the recovery is a reasonable benchmark

 3   for attorneys’ fees in contingency cases involving minors, subject to a showing of good cause to

 4   exceed that percentage. See, e.g., Mitchell v. Riverstone Residential Grp., No. 2:11-cv-02202-

 5   LKK-CKD, 2013 WL 1680641, at *2 (E.D. Cal. Apr. 17, 2013); McCue v. South Fork Union Sch.

 6   Dist., No. 1:10-cv-00233-LJO-MJS, 2012 WL 2995666, at *2 (E.D. Cal. Jul. 23, 2012); Welch v.

 7   Cty. of Sacramento, No. 2:07-cv-00794-GEB-EFB, 2008 WL 3285412, at *1 (E.D. Cal. Aug. 5,

 8   2008); Red v. Merced Cty., No. 1:06-cv-01003-GSA, 2008 WL 1849796, at *2 (E.D. Cal. Apr.

 9   23, 2008); Schwall v. Meadow Wood Apartments, No. 2:07-cv-00014-LKK, 2008 WL 552432, at

10   *1, (E.D. Cal. Feb. 27, 2008); Walden v. Moffett, No. 1:04-cv-06680-LJO-DLB, 2007 WL

11   2859790, at *3 (E.D. Cal. Sept. 20, 2007).

12          Accordingly, the court will place the petition back on for hearing on September 4, 2019 at

13   9:30 AM in Courtroom 5 (DAD) to address these issues. Plaintiff’s counsel, defendant’s counsel

14   and plaintiff’s guardian ad litem, Dalia Martinez, are directed to appear at the hearing but may do

15   so telephonically by dialing 877-402-9757 (access code 6966236) at the time of the hearing.

16   IT IS SO ORDERED.
17
        Dated:     August 19, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
